NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                           DEC 15 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
NATIONAL ASSOCIATION FOR THE                     No. 13-17247
ADVANCEMENT OF COLORED
PEOPLE, Maricopa County Branch and               D.C. No. 2:13-cv-01079-DGC
NATIONAL ASIAN PACIFIC
AMERICAN WOMEN’S FORUM,
                                                 MEMORANDUM*
              Plaintiffs - Appellants,

  v.

TOM HORNE, Attorney General of
Arizona, in his official capacity; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                      Argued and Submitted December 9, 2015
                             San Francisco, California

Before: CLIFTON and OWENS, Circuit Judges and SMITH,** Chief District
Judge.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable William E. Smith, Chief District Judge for the U.S.
District Court for the District of Rhode Island, sitting by designation.
      Plaintiffs National Association for the Advancement of Colored People,

Maricopa County Branch, and National Asian Pacific American

Women’s Forum appeal the district court’s dismissal of their action

challenging, under the Fourteenth Amendment, the Susan B. Anthony and

Frederick Douglass Prenatal Nondiscrimination Act of 2011, codified at sections

13-3603.02 and 36-2157 of Arizona Revised Statutes. The district court concluded

that Plaintiffs’ alleged injury – the stigmatizing effect of the statutes on Plaintiffs’

members – was insufficient to support standing and accordingly granted

Defendants’ motion to dismiss. We affirm.

      Under Allen v. Wright, 468 U.S. 737 (1984), the “stigmatizing injury often

caused by racial discrimination” is a sufficient basis for standing “only to ‘those

persons who are personally denied equal treatment’ by the challenged

discriminatory conduct.” Id. at 755 (quoting Heckler v. Mathews, 465 U.S. 728,

739-40 (1984)). Plaintiffs have not alleged that their members were personally

denied equal treatment under Allen, as stigmatic injury caused by being a target of

official discrimination is not itself a personal denial of equal treatment. See 468
U.S. at 755.




                                            2
      Plaintiffs purport to present an alternate basis for standing resulting from

being “the targets of . . . discriminatory intent.” That theory is a mere repetition of

Plaintiffs’ stigmatic injury, which does not support standing.

      AFFIRMED.




                                           3